DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 08/17/2020, 01/13/2020 and 01/13/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/12/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-7, 10, 12, 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477   to Ofer (Ofer, US 20190036118  was used as US published equivalent) and further in view of US 20150140433  to Yasida (Yasida). 
Regarding claim 1, Pullen discloses an electrochemical cell (Abstracts) comprising: a cathode, the cathode comprising a polycrystalline cathode electrochemically active material comprising the formula Li1+xMO2+y, wherein -0.9<x<0.3, -0.3<y<0.3, and wherein M comprises Ni at 80 atomic percent or higher relative to total M (claim 1 and 32). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05. See also specific example   (Example 2, p.30).  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03. In addition, Pullen discloses, the cathode comprises s a current collector substrate comprising aluminum (para 79).
Pullen does not expressly discloses wherein the cathode electrochemically active material comprising a non-uniform distribution of Co.
Ofer teaches pre-lithiated cathodes for use in lithium ion secondary cells as the means of supplying extra lithium to the cell in order to improve cell characteristics traditionally lost through irreversible capacity losses suffered during initial charge or cycling (Abstract, para 8). Ofer also teaches that the cathode active material has a non-uniform distribution (Claim 12, para 44). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Pullen in view of Ofer does not expressly disclose an anode comprising an anode electrochemically active material of the formula  Li4+aTi5O12 +b  wherein    -0.3 ≤ a≤3.3,  -0.3≤b≤0.3. 
Yasida teaches anode active material comprising titanium oxides or titanate compounds (Abstract) including LiTiNbO5 and Li4Ti5O12 (para 112). In addition Yasida teaches that suitable current collector for said active materials is aluminum foil (para 155).  Therefore, the use of complex oxides of Ti and especially Li4Ti5O12 on aluminum current collector is very well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active materials of modified Pullen with the anode active material mentioned above as taught by Yasida because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as improvement in safety of the cell (battery).. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claims 3-6, Pullen in view of Ofer and in few of Yasida (hereafter modified Pullen) discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the electrochemical cell of modified Pullen is substantially 
Alternatively, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, electrochemical cell of modified Pullen is substantially similar to the cell of the instant Application as claimed and, as such fully capable to perform claimed functions.  
 Regarding claim 7, modified Pullen discloses pouch cell (Offer, para 34). 
Regarding claim 10, Pullen discloses a separator comprising a porous polyolefin (para 67).
Regarding claim 12, Pullen discloses an electrolyte comprising a solvent and a salt (para 68).
Regarding claim 14, Pullen discloses wherein the anode and the cathode comprise a PVdF binder (para 89, 92).
Regarding claim 15, Pullen discloses wherein the cathode electrochemically active material includes a plurality of crystallites and a grain boundary between the plurality of crystallites, wherein a concentration of cobalt, aluminum, or both is higher in the grain boundary than in a center of the adjacent crystallites (para 45, claim 7).
Regarding claims 16 and 17, Pullen discloses Li0.98Mg0.02Ni0.863Co0.131Al0.006O2 .
Claims 8 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477 (US 20190036118)  to Ofer and further in view of US 20150140433  to Yasida and further in view of US 20120315384  (‘384).
Regarding claims 8 and 9, modified Pulled discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Pullen teaches a polypropylene separator (para 79), but does not expressly disclose a separator comprising a ceramic, the ceramic in the form of a coating on a separator surface or as a filler within the separator, wherein the ceramic is ceramic oxide.
‘384 teaches a separator for lithium-ion battery which is coated with ceramic, in particularly metal oxide (Abstract). Therefore, separators coated with ceramic oxides is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Pullen with the ceramic or ceramic oxide coating, as taught by ‘384, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as improvement in chemical and thermal stability of the separator. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 11  is  rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477 (US 20190036118)  to Ofer and further in view of US 20150140433  to Yasida and  in view of US 7824800  to Dunstan (Dunstan).
Regarding claim 11, modified Pullen discloses the invention as discussed above as applied to claim 1, and incorporated therein. Modified Pullen does not expressly discloses wherein a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1.
Dunstan teaches electrochemical cells using electrolytes, which are preferably capable of operating from ambient or low temperatures to higher temperatures such as about 170° C (Dunstan, Col. 1, ln. 15-18,  Col. 3, ln. 34-40). Dunstan teaches wherein a capacity ratio of anode to cathode is less than 1 (Col. 5, ln. 30-32, “using a ratio of cathode capacity to anode capacity of ... preferably about 1.3 or greater, such as 1.3 to 3., i.e. a cathode to anode capacity ratio of 3 is equivalent to an anode to cathode capacity ratio of 0.33 as required by the instant invention”. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of modified Pullen the with features of cell of Dunstan such as a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1 in order to provide for lithium-ion cells that will operate from low temperature to higher temperatures.
Claim 13  is  rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of WO 2017139477 (US 20190036118)  to Ofer and further in view of US 20150140433  to Yasida and  in view of US 20150340691  to Inoque (Inoque).
Regarding claim 13, modified Pullen discloses the invention as discussed above as applied to claim 1, and incorporated therein. In addition Pullen teaches an electrolyte solution comprising propylene carbonate, ethyl methyl carbonate and LiPF6 (para 68, 69), but does not expressly discloses methyl butyrate as a part of the solution.
Inoque teaches a power storage device of high capacity, wherein an electrolyte solution comprises propylene carbonate, ethyl methyl carbonate and methyl butyrate (para 224) along with LiPF6 (para 224) Therefore, methyl butyrate is compatible with the solution comprising propylene carbonate, ethyl methyl carbonate and LiPF6. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte solution of Pullen with the methyl butyrate, as taught by Inoque, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as improvement in solubility of electrolyte salt, temperature characteristics of the solution etc.. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 18, 19-22 and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/189887 to Pullen  in view of US 20150140433  to Yasida  and further in view of US 7824800  to Dunstan and  US 2015/0349382 to Kwon (Kwon).
Pullen discloses an electrochemical cell (Abstracts) comprising: a cathode, the cathode comprising a polycrystalline cathode electrochemically active material comprising the formula Li1+xMO2+y, wherein -0.9<x<0.3, -0.3<y<0.3, and wherein M comprises Ni at 80 atomic percent or higher relative to total M (claim 1 and 32). In the 
Pullen does not expressly discloses Pullen in view of Ofer does not expressly disclose an anode comprising an anode electrochemically active material of the formula  Li4+aTi5O12 +b wherein
Yasida teaches anode active material comprising titanium oxides or titanate compounds (Abstract) including LiTiNbO5 and Li4Ti5O12 (para 112). In addition Yasida teaches that suitable current collector for said active materials is aluminum foil (para 155) and cathode active material is coated on both sides of aluminum current collector.   Therefore, the use of complex oxides of Ti and especially Li4Ti5O12 on aluminum current collector is very well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the anode active materials of Pullen with the anode active material mentioned above as taught by Yasida because The combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as improvement in safety of the cell (battery).. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Pullen in view of Yasida does not expressly disclose discloses wherein a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1.
Dunstan teaches electrochemical cells using electrolytes, which are preferably capable of operating from ambient or low temperatures to higher temperatures such as about 170° C (Dunstan, Col. 1, ln. 15-18,  Col. 3, ln. 34-40). Dunstan teaches wherein a capacity ratio of anode to cathode is less than 1 (Col. 5, ln. 30-32, “using a ratio of cathode capacity to anode capacity of ... preferably about 1.3 or greater, such as 1.3 to 3., i.e. a cathode to anode capacity ratio of 3 is equivalent to an anode to cathode capacity ratio of 0.33 as required by the instant invention
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of Pullen in view of Yasida the with features of cell of Dunstan such as a capacity ratio of anode to cathode is less than 1, or an area ratio of anode to cathode is less than or equal to 1 in order to provide for lithium-ion cells that will operate from low temperature to higher temperatures. Pullen in view of Yasida and further in view Dunstan does not expressly disclose wherein the two or more anodes are terminal layers of a stack of electrodes.
Kwon teaches an electrochemical pouch cell stacked in battery pack (para 14, Fig. 1, 2), wherein the two or more anodes are terminal layers of a stack of electrodes (Fig. 8). Therefore such structural design is well known in the art.  Therefore, it would have been an obvious matter of design choice to dispose anodes as terminal layers in the pouch cell, because the   use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious in order to meet structural requirement of an external device.  See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Alternatively
Regarding claims 19-22, Pullen in in few of Yasida and in view of Dunstan and in view of Kwon (hereafter modified Pullen 2) discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the electrochemical cell of modified Pullen is substantially similar to the cell of the instant Application as claimed, the limitations of claims 19-22 are inherently present.
Alternatively, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, electrochemical cell of modified Pullen is substantially similar to the cell of the instant Application as claimed and, as such fully capable to perform claimed functions.  
Regarding claims 25 and 26, Pullen discloses Li0.98Mg0.02Ni0.863Co0.131Al0.006O2 (page 30, para 82).
Claims 23 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over WO 2017 /189887 to Pullen  in view of US 20150140433  to Yasida  and further in view of US 7824800  to Dunstan and  US 2015/0349382 to Kwon  and further in view of US 20120315384  (‘384).
Regarding claims 23 and 24, 
‘384 teaches a separator for lithium-ion battery which is coated with ceramic, in particularly metal oxide (Abstract). Therefore, separators coated with ceramic oxides is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Pullen with the ceramic or ceramic oxide coating, as taught by ‘384, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as improvement in chemical and thermal stability of the separator. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claims 2 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727